It is stipulated in the deed of the association to one of the defendants, that the premises shall be held subject to the *Page 506 
"act of incorporation and the rules and regulations of said camp-meeting association." One of the by-laws and regulations of the association prohibits the erection or use of buildings for stores boarding-houses, hotels, or stables, without the consent of the association. Limitations of the use of real property, in the form of covenants, restrictions, and conditions inserted in a deed for the advantage of the grantor or for the benefit of adjacent lands, when reasonable and for a lawful purpose, are upheld and enforced at law and in equity. The acceptance of the deed binds the grantor to the covenant, condition, or restriction contained in it. Harriman v. Park, 55 N.H. 471; Emerson v. Mooney, 50 N.H. 315, Burbank v. Pillsbury, 48 N.H. 475.
The stipulations in the defendants' deed are reasonable, and for a lawful purpose. Gannett v. Albree, 103 Mass. 372. By accepting a title thus restricted, the defendants understood they were not acquiring an absolute dominion over the lot, but a qualified and limited right of use and occupation, subject to the conditions of the deed. The case shows a violation of the restriction by keeping a boarding-house. The defendants furnished board and lodging for compensation to such as applied, within the limits of their accommodations, and the plaintiffs are entitled to an injunction. Linzee v. Mixer, 101 Mass. 612; Dorr v. Harrahan, ib. 531. The object of the association might be reasonably secured and promoted by their retaining the control of the boarding-house business within their limits, as a religious society may retain a certain control of church pews which the owners cannot use for all purposes. Jones v. Towne, 58 N.H. 462. The constitutional religious rights of the members of this association are entitled to protection within as well as without the bounds of their reserved territorial authority. Com. v. Bacon, 13 Bush. 210, may not be in conflict with State v. Cate, 58 N.H. 240, State v. Read, 12 R. I. 137, and Com. v. Bearse, 132 Mass. 542.
But time may bring changes that will practically affect the limitation of the proprietary rights conveyed by the plaintiffs. Their grounds may be withdrawn from ecclesiastical uses. The plaintiffs may remove to some other place, or cease to exist. The defendants or their successors may have occasion to raise the question whether, under the common law of this state, the construction of the deed is that the parties intended the restriction should continue in full force if it should become useless. The decree may be made subject to a modification or dissolution of the injunction on cause shown.
Injunction granted.
ALLEN, J., did not sit: the others concurred. *Page 507